Case 1:18-cv-01580-RCL Document 29-18 Filed 09/09/20 Page 1 of 2




                     EXHIBIT 15
       Case 1:18-cv-01580-RCL Document 29-18 Filed 09/09/20 Page 2 of 2


From:            Kirton, Alicia
To:              Pearson, Beverly
Subject:         Tele work
Date:            Tuesday, December 22, 2015 8:28:46 AM


I sent Melissa my request to tele work 95-100 percent and she said we would talk so she had the
NERVE to tell me that she spoke with Shalini and she said she didn’t think the team could handle
another person out of the office because Mark was grandfathered in and Jennifer has a special skill
set. Oh and the only way she thought I would be approved is if it was based on medical. I told her yes
I have medical issue but I am not requesting due to my medical issue. My commute is more than
enough to qualify me to tele-work more. I told her my current mileage is more than Jennifer’s and
she lives in NJ . so she asked what is my plan to accomplish the mission and how will I work with my
customers… The same way I work with them now via Lync. So I was asked to give her a compelling
reason why I should be allowed to tele-work what is my plan to accomplish the mission and how do I
plan to meet the customer’s needs..
I told her when I last spoke with Shalini she told me it wasn’t were you work it was the work that I
do, therefore unless you feel I am not working when I work from home which we both know is not
true because I am working on everything that has been thrown at me. Then she said yes and I really
appreciate you .. (yeah right)

Then I dropped the bomb on her. I told her after I spoke with Shalini and she made that statement
about not where you work, my husband and I decided to move to Florida which I will be moving the
end of this month.. well her mouth dropped open

Alicia Kirton
Funds Control Analyst
OCFO-Budget Planning & Analysis Division
Desk (202) 212-3783
BB (202) 230-7134




                                                                                            Kirton - AFPD - 000661
